I respectfully dissent from the majority's opinion finding that the trial court lacked jurisdiction to enter its entry of December 22, 1993, and finding that the trial court abused its discretion in not sustaining appellant's motion to vacate this entry.
Civ.R. 60(B) provisions are only to relieve a party from a final judgment, order, or proceeding. The trial court's entry of December 22, 1993 is merely an entry transferring the withholding of "the amount previously ordered," thus does not by itself affect any substantial right, and is therefore not a final judgment for consideration under Civ.R. 60(B).
Appellant is always afforded an opportunity to assert his argument that a change of circumstances necessitates a modification in his support obligation. That opportunity is not presented by responding to a motion to transfer withholdings already determined. It is properly raised by filing a new motion, setting for the reasons why he believes that his support order amount should be changed.
Child support is routinely handled under the provisions of R.C. 3113.21 et seq., and many of those provisions do not involve the invoking of the continuing jurisdiction of the court as contemplated by Civ.R. 75(I), but rather are continuations of ongoing proceedings. For instance, R.C. 3113.21(C) and (D) specifically provide for the issuance of one or more orders upon completion of the hearing *Page 89 
and R.C. 3113.21(A) provides for the immediate cancellation of an old order and the issuance of a new one if there is a status change.
Appellant was afforded the ordinary mail service required by R.C. Chapter 3113 for this type of proceeding. The trial court therefore did not lack jurisdiction to provide for the change of withholding.
I would affirm the judgment of the trial court in denying the motion to vacate the December 22, 1993 judgment entry.
I do find that this cause does need to be remanded to the trial court for the purpose of examining the specific amount to be withheld by the John Hancock Company. While the December 22, 1993 judgment entry does make reference to the previously ordered amount of $102.61, it is not clear from the record just when that specific amount was ordered. The trial court should therefore review that amount for accuracy and correct the record if it is incorrect.